UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4900


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

VICTOR HUGO ESPINOZA-HERNANDEZ, a/k/a Samuel Lorenzo-Contreras,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-cr-00228-D-1)


Submitted: June 18, 2020                                          Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victor Hugo Espinoza-Hernandez pled guilty to illegal reentry of a removed alien,

in violation of 8 U.S.C. § 1326(a) (2018). The district court sentenced Espinoza-Hernandez

to four months’ imprisonment, to be served consecutively to any sentence imposed in

pending state criminal proceedings. On appeal, Espinoza-Hernandez argues that his

sentence is substantively unreasonable. We affirm.

       We review a criminal sentence for reasonableness, applying “a deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review

entails consideration of both the procedural and substantive reasonableness of the sentence.

Id. at 51.   We have confirmed that Espinoza-Hernandez’s sentence is procedurally

reasonable. See United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019).

       To be substantively reasonable, the sentence must be “sufficient, but not greater

than necessary” to satisfy the statutory purposes of sentencing. 18 U.S.C. § 3553(a) (2018).

In assessing substantive reasonableness, we consider “the totality of the circumstances.”

Gall, 552 U.S. at 51. A sentence is presumptively substantively reasonable if it “is within

or below a properly calculated Guidelines range,” and this “presumption can only be

rebutted by showing that the sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       Espinoza-Hernandez argues that his sentence is substantively unreasonable because

it is greater than necessary to accomplish the sentencing objectives of 18 U.S.C. § 3553(a)

and insists that a sentence of time served would have been sufficient. We have reviewed

the record and conclude that the district court properly evaluated the relevant § 3553(a)

                                             2
factors, including the nature and circumstances of the offense, the defendant’s history and

characteristics, and the need for deterrence, and appropriately balanced these factors

against Espinoza-Hernandez’s mitigating arguments in imposing a sentence within the

Guidelines range. Therefore, Espinoza-Hernandez failed to rebut the presumption of

substantive reasonableness accorded his within-Guidelines-range sentence.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3